Citation Nr: 1451019	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a head injury.

2.  Entitlement to service connection for a head injury.

3.  Entitlement to service connection for tinnitus, to include as secondary to a head injury.


REPRESENTATION

Veteran represented by:	Catherine Cornell, Attorney


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010 and July 2011 by the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois, which denied the Veteran's request to reopen a claim for service connection of a head injury based on new and material evidence and a claim for service connection for tinnitus, respectively.  With respect to the rating decision denying the Veteran's request to reopen the pervious final decision, the Veteran filed a notice of disagreement in April 2010, the RO issued a statement of the case in April 2012, and the Veteran submitted his substantive appeal (VA Form 9) in May 2012.  With respect to his claim for service connection for tinnitus, the Veteran filed a notice of disagreement in April 2012, the RO issued a statement of the case in August 2013, and the Veteran submitted a VA Form 9 in September 2013.

The Veteran requested a Board hearing on both of his VA Form 9s.  A Travel Board hearing was scheduled for May 2014.  However, in April 2014, the Veteran - through his attorney - submitted a written request to cancel and waive the Board hearing. 

Additionally, in April 2014, the Veteran's representative submitted a "Memo in support of service connection for head injury and tinnitus" with exhibits containing VA treatment records from October 2012 and July 2013 and three letters.  The three letters provided lay and medical expert opinions on the etiology of the Veteran's head injury symptoms.  Two letters were dated April 2014 and one letter was not dated.  The Veteran's attorney's memorandum waived initial AOJ consideration of the new evidence submitted.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS does not contain any documents and Virtual VA contains duplicative documents.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 Memo from the Veteran's representative.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a head injury and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 1983, the RO issued a rating decision denying service connection for a head injury.

2.  The evidence associated with the claims file subsequent to the September 1983 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a head injury, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Subsequent to the final September 1983 RO rating decision, new and material evidence has been presented to reopen the claim for service connection for a head injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.156(a), 20.204, 20.302, 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  New and Material Evidence

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not appeal the RO's September 1983 rating decision to the Board and it became final.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA adjudicators must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final disallowance is new and material.  If it is determined that a claimant has produced both new and material evidence, then the adjudicator must reopen the claim and evaluate the merits of that claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of the claim has been fulfilled.  See 38 U.S.C.A. § 5108; Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

Applicable law requires that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A separate September 1983 administrative decision adjudicated the issue of the Veteran's willful misconduct by weighing the conflicting accounts of the Veteran and the military police report.  The Veteran stated on his VA Form 21-4176 that "...he was leaving the Enlisted Men's Club between 7 and 9 p.m. on June 25, 1980; there was a riot in progress, and a military policeman sprayed him with mace and struck him with his club without provocation."  The military police report stated that "... military policemen were attempting to arrest [the Veteran] for damaging a government jeep outside the Enlisted Men's Club; the Veteran struck a military policeman, and was subdued by force."  The record did not contain any statements by witnesses.  The administrative decision concluded that "[t]he official military police report of the incident, uncontradicted by the contemporary evidence, indicates that the claimant sustained his injuries while forcibly resisting arrest.  This action by the claimant was not a 'mere technical violation', and was the proximate cause of his injuries.  The forcible resisting of arrest is clearly 'willful misconduct' within the meaning of 38 C.F.R. § 3.1(n)."  Based on this finding, in September 1983, the RO denied service connection for a head injury, finding that "[s]ervice medical records reveal that the Veteran sustained a head injury as [a] result of being struck by a military policeman with a nightstick.  Authorization held that these injuries were as the result of Veteran's own willful misconduct."

In a March 2010 rating decision, the RO determined that the VA treatment records reflecting the Veteran's account of his head injury incident and current psychiatric symptoms did not constitute new and material evidence because they did not show objective evidence that the Veteran's head injury was not a result of his willful misconduct while in service.  Despite the determination reached by the RO, the Board, in the first instance, must rule on the matter of reopening the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for this claim to be reopened, based on the submission of both new and material evidence.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The evidence received subsequent to the September 1983 RO rating decision, included VA treatment records - dated September 2009, October 2009 and December 2009 - and an undated VA nurse practitioner/coordinator's letter.  These treatment records described the Veteran's current symptomatology, provided a diagnosis of traumatic brain injury, and recorded the Veteran's account of his in-service head injury.

In addition, the Veteran's representative's April 2014 memorandum with exhibits containing additional VA treatment records was submitted.  The VA treatment records, dated October 2012 and July 2013, in part, recorded the Veteran's account of his in-service head injury.  Also, a September 2009 VA treatment record reflects the Veteran's statement that he was hit in the head with a big rock, lost consciousness and awoke in a hospital.  The clinician noted that the "[c]hart review indicates that [the Veteran] has previously reported that this incident was due to an assault at the hands of his peers in the service."  An October 2012 VA treatment record reflects the Veteran's description that he was "knocked out cold" "buy [sic] being hit by a racist MP who was later demoted and transferred out into the infantry" above his left eyebrow.  A July 2013 VA treatment record reflects the Veteran's report that "...he was walking from the PX when he was approached from behind.  The next thing he remembered he woke up in a hospital.  He was later told by the corpsman that he was hit over the head with a 'night stick' by a policeman who was 'known to be a racist' and sustained a head injury resulting in loss of consciousness."  In an April 2014 letter, VA staff psychiatrist Dr. C.S. reported that the Veteran's recounting of the events that led up to the blow to his head had been consistent over the years.  Dr. C.S. maintained that he had no reason to not believe the Veteran's account of the events as the Veteran was not a person who fabricated stories or had aggressive tendencies.  Dr. C.S. opined that the Veteran's symptomatology of psychosis, depression, and headaches were organic in nature and directly caused by the military police's blow to his head.  In an April 2014 letter, VA LCSW S.W. maintained that the Veteran's account of the events that led to his head injury had been consistent.  S.W. opined that it was more likely than not that the Veteran's traumatic brain injury was caused by being hit on the head by the military police and the injury was clearly unprovoked.  

This newly submitted evidence was not previously of record and is therefore new evidence.  The evidence also provides alternative accounts of how the Veteran suffered his in-service head injury.  Therefore, this new evidence is material because it relates to an unestablished fact of whether the Veteran's in-service head injury was the result of his willful misconduct.  Accordingly, the Board determines that the evidence received since the September 1983 rating decision is "new" and "material" as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the Veteran's claim of entitlement to service connection for a head injury. 


ORDER

New and material evidence has been submitted and the request to reopen the claim for service connection for a head injury is granted.

REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a head injury and tinnitus, to include as secondary to head injury.

While the record reflects that the RO requested a line of duty determination (which received a negative response from the Office of the Judge Advocate General), no attempt was made to obtain the Veteran's service personnel records.  The Board finds that the Veteran's complete service personnel records are pertinent to the appeal and must be procured. 

The Board also notes that the record evidence shows the Veteran is receiving Social Security disability.  In May 2010, the RO submitted a request for the Veteran's Social Security Administration (SSA) records.  The SSA's response directed the RO to inquire for the Veteran's records from SSA district office 509.  The claims file contains no record of a follow up request to SSA district office 509 or the Veteran's SSA records.  The Veteran's SSA records must be obtained prior to an adjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records. 

2.  Take appropriate steps to obtain SSA disability decisions concerning the Veteran, as well as all records, including medical records, relied upon in such decisions.  

3.  After completing the above action, the Veteran's claims should be readjudicated based on the entirety of the evidence including the April 2014 Memo and attachments provided by the Veteran's representative.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


